581 F.2d 94
Oliver MARTIN, Jr. and Joseph White, etc., et al.,Plaintiffs-Appellants,v.Frank BLACKBURN, etc., et al., Defendants-Appellees.
No. 77-3149

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 27, 1978.
Oliver Martin, Jr., pro se.
Joseph White, pro se.
J. Marvin Montgomery, Asst. Atty. Gen., Baton Rouge, La., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Louisiana.
Before MORGAN, CLARK and TJOFLAT, Circuit Judges.
PER CURIAM:


1
The appellants, inmates at Louisiana State Penitentiary, Angola, Louisiana, appeal the dismissal of their civil rights action brought under 42 U.S.C. § 1983 against several state prison and corrections department officials.  Appellants' complaint challenges the manner in which the penitentiary's Adult Rules, Regulations and Disciplinary Procedures were amended, alleging that the Louisiana Administrative Procedures Act, La.R.S. 49:951-968 was not followed.


2
As we have previously stated, "The claim that state officials have failed to follow the procedural provisions of state law, without more, does not aver a cause of action under § 1983.  McDowell v. Texas, 465 F.2d 1342 (5th Cir. 1972) (en banc)."  Shields v. Hopper, 519 F.2d 1131, 1132 (5th Cir. 1975).  No matter how liberally the complaint in this case is construed, Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), no set of facts, if proved, would entitle the appellants to relief.  Accordingly, the district court's dismissal of the action is correct.  Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); See also Howard v. Lemmons,547 F.2d 290 (5th Cir. 1977).


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I